Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-3, 6, 10-14 is pending.
Claims 13-14 is withdrawn.
Claims 1-3, 6, 10-12 is examined herewith.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/2021 has been entered.

Action Summary
Claims 1-3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is maintained due to applicants amendment of claims.
Claims 1-3, 6, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (WO 2006/112685) of record and Cloyd (U.S. Patent 9,629,797) is maintained with modifications due to applicant’s amendment of claims.



Response to Arguments

Applicants argue that the instant specification provides support for isomer.  This argument has been fully considered but has not been found persuasive.  No where does the specification disclose stereoisomer.  And claim 1 only recites one particular compound, not stereoisomers.  Thus, the rejection is maintained.
Applicants argue that Choi nor Cloyd nor the combination disclose a inclusion complex. This argument has been fully considered but has not been found persuasive.  Choi teaches (R)-(+)-l-(2-chloro-phenyl)-2-tetrazol-2-yl-ethyl ester substantially free of its (S)-enantiomer and said (R)-enantiomer is present to the extent of at least about 95%.  And Cloyd teaches a combination of carbamazepine and a modified cyclodextrin to treat seizures (e.g. epilepsy).  Cloyder teaches the administering a carbamazepine sulfoalkyl-cylcodextrin composition to a human in need thereof comprising, a) providing a carbamazepine sulfoalkyl-cyclodextrin composition, and b) parenteraly infusing said composition to said human (claim 1).  Bender teaches that it was found not only could these molecules form insoluble complexes but further that they could form stoichiometric complexes in dilute aqueous solution.  Cyclodextrins are but one example of relatively simple organic compounds which complex other organic molecules. The cyclodextrins are the first, probably the simplest, and certainly the most water soluble. The cyclodextrins are natural products whereas most of the other hosts containing 


 

Previous Rejection
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Instant claim 1 recites isomers of Formula I. However, no where in the specification defines what compounds are encompassed by stereoisomers of formula I.  



Previous Rejection with modifications to address amended claim 1
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-3, 6, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (WO 2006/112685) and Cloyd (U.S. Patent 9,629,797) both are of record and in view of Bender (Cyclodextrin Chemistry, Reactivity and Structure Comcepts in Organic Chemistry 6, Springer-Verlag Berlin Heidelberg New York 1978).

Choi teaches (R)-(+)-l-(2-chloro-phenyl)-2-tetrazol-2-yl-ethyl ester substantially free of its (S)-enantiomer and said (R)-enantiomer is present to the extent of at least about 95% (claim 10 and throughout the document).  Choi teaches that using conventional inert pharmaceutical adjuvant materials, into dosage forms that are suitable for oral or parenteral administration (which directly implies injection). Such dosage forms include tablets, suspensions, solutions (e.g. liquid), and the like (paragraph 0185).  Choi teaches that Azole compounds (e.g. (R)-(+)-l-(2-chloro-phenyl)-2-tetrazol-2-yl-ethyl ester) containing carbamoyl group and pharmaceutically useful salts thereof are described. The compounds are effective anticonvulsants which are used in the treatment of disorders of the central nervous system, especially as anxiety, depression, convulsion, epilepsy, migraine, bipolar disorder, drug abuse, smoking, ADHD, obesity, sleep disorder, neuropathic pain, stroke, cognitive impairment, neurodegeneration, stroke and muscle spasm (abstract).  Choi teaches the dosage is 
Choi does not expressly disclose 2-hydroxypropyl-3-cyclodextrin or sulfobutyl ether-3-cyclodextrin.

Cloyd teaches the modified cyclodextrins include 2-hydroxypropyl-beta-cyclodextrin and sulfoalkyl cyclodextrins (abstract).  Cloyder teaches the administering a carbamazepine sulfoalkyl-cylcodextrin composition to a human in need thereof comprising, a) providing a carbamazepine sulfoalkyl-cyclodextrin composition, and b) parenteraly infusing said composition to said human (claim 1).  Cloyd teaches that the sulfoalkyl-cyclodextrin is sulfobutylether-7.beta.-cyclodextrin (claim 4).  Cloyd that the cyclodextrins in a concentration of 25% w/v (claim 44).  Cloyd teaches a combination of carbamazepine and a modified cyclodextrin to treat seizures (e.g. epilepsy) (abstract, and claims).
Bender teaches that it was found not only could these molecules form insoluble complexes but further that they could form stoichiometric complexes in dilute aqueous solution.  Cyclodextrins are but one example of relatively simple organic compounds which complex other organic molecules. The cyclodextrins are the first, probably the simplest, and certainly the most water soluble. The cyclodextrins are natural products whereas most of the other hosts containing methylene groups or benzenoid systems have had to be synthesized. For this reason alone, the cyclodextrins are more readily available and are used for complexing purposes to a greater extent.  (introduction). So the way was paved for the use of these compounds as enzyme models.   One of the 
It would have been obvious to combine formula I of Choi with carbamazepine and a modified cyclodextrin (e.g. 2-hydroxypropyl-beta-cyclodextrin or sulfobutylether-7.beta.-cyclodextrin) together to treat epilepsy.  As stated in In re Kerkhoven, 626 F.2d 846, 205 USPQ 1069, at page 1072 (CCPA 1980):  It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose.  In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (CCPA 1960).  As this court explained in Crockett, the idea of combining them flows logically from their having been individually taught in the prior art.  Therefore, it would have been prima facie obvious to combine formula I and carbamazepine and a modified cyclodextrin (e.g. 2-hydroxypropyl-beta-cyclodextrin or sulfobutylether-7.beta.-cyclodextrin)  composition cojointly in a formulation to treat epilepsy.

With regards to the ratio of formula 1 and cyclodextrin (e.g. 2-hydroxypropyl-beta-cyclodextrin and sulfobutylether-7.beta.-cyclodextrin), it can be presumed reasonably of at least a 1:1 ratio of formula 1 and cyclodextrin, since the cited art is silent to the ratio. Therefore, the amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration. Furthermore, no unobviousness is seen in the ratio claimed because once the usefulness of a compound is known to treat a condition (e.g. treating epilepsy), it is within the skill of the artisan to determine the optimum ratio (emphasis added).
With respect to the art rejection above, it is noted that the reference does not teach that the composition can be used in the manner instantly claimed, used as an 
“A claim is only limited by positively recited elements. Thus, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); 
“the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself.” See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). 
An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. (Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003)). Moreover “the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” (Catalina Mktg. Int’l, v. Coolsavings.com, Inc., In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and MPEP 2111.02 II; Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)).  In the instant case, the intended use does not create a structural difference and the body of the claim does not depend on the intended use for completeness but rather can stand alone. Consequently, the intended use is not limiting. 

For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


Conclusion

Claims 1-3, 6, 10-12 is rejected.
No claims are allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN ANN CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627